Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argues Lu (US 20170217372) is silent regarding a level of driving automation of the vehicle, let alone that Lu’s system determines such a level of driving automation. Applicant continues, even if a fully or partially autonomous vehicle must be able to assess the level of automation that it is able to perform as asserted in the previous office action and applicant does not admit is the case, nothing in Lu infers or implies that a combined level of driving automation for the vehicle and the trailer would be determined when the vehicle couples with the trailer. Therefore, Applicant argues Lu does not teach each and every limitation of independent claim 1 and a prima facie case of anticipation and/or obviousness cannot be established. 
However, Lu teaches a fully autonomous parking maneuver may be carried out when a trailer is attached ([0019]) and a vehicle initially provides driving assistance ([0011]). As such, the vehicle must have an initial level of driving automation, which level 1 automation of providing driving assistance. When a trailer is attached the vehicle has a more advanced level of driving automation, corresponding to at least level 3 automation, allowing the vehicle to be entirely autonomously parked. Therefore, there must be a determination of the change in automation level when the trailer is attached allowing the vehicle to autonomously park versus only providing driving support. Where no determination to take place, the vehicle would never be able to provide autonomous driving support beyond driving support, which is clearly not the case in the teachings of Lu. Further, as asserted in the previous office action, any and all autonomous vehicles must be able to assess the level of driving support they are capable of 
As such, Lu does directly require determining a new level of automation when a trailer is attached and each and every limitation of independent claim 1 is indeed taught. This argument is found to be unpersuasive. Further, in order to promote clarity of the record, the below rejections have been updated, which does not represent new grounds of rejection. 
Applicant argues remaining claims rejected solely by Lu either depend upon independent claim 1 or share similar limitations; 2-6, 9, 16, 18-22; are allowable by virtue of the arguments presented above. 
This argument is found to be unpersuasive for at least the same reasons as argued above. 
Applicant argues Pliefke (US 20140160276), which has been applied to Claims 7-8 and 10-11, and Brey (US 20130038436) which has been applied to Claims 12-15 and 24-25 fail to remedy the alleged deficiencies of Lu as explained above and these claims are allowable at least by virtue of their dependency on allegedly allowable base claims. 
However, as previously explained, there are deficiencies of Lu in the challenged arguments above and this argument is found to be unpersuasive for at least the same reasons as explained above. 
Additionally, the previous office action’s rejection claim 25 was felt to be unclear. This rejection has been updated below for clarity of the record, which closely mimics the previous rejection of claim 4, which contained similar limitations although different in scope. As no arguments were placed forth by the Applicant specifically against the previous rejection of claim 25, it is felt that the Applicant understood these claims to have similar grounds of rejection, as was intended, and thus this does not represent any introduction of a new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 16, and 18-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Lu et al. (US 20170217372).
In regards to claim 1, Lu teaches an apparatus for computer assisted or autonomous driving (CA/AD) (Fig 2, 3, 4), the apparatus comprising: 
interface circuitry; ([0018] communication link between trailer and vehicle may function to communicate signals or data between the trailer and the vehicle. [0015] communication link may be established through Wi-Fi, Bluetooth, or other means, all of which require interface circuitry.) and 
processor circuitry communicatively coupled with the interface circuitry, the processor circuitry to: ([0012] vehicle vision system includes processor or control unit 16. [0013] trailer cameras may transmit data to control unit. This means the communication link is coupled to the processor circuitry.)
operate a trailer data collection unit to collect, via the interface circuitry. trailer configuration data from a trailer coupled with a CA/AD towing vehicle, wherein the CA/AD towing vehicle has an initial level of driving automation independent of a level of driving automation of the trailer prior to coupling with the trailer, wherein the trailer configuration data includes sensor configuration data for sensors disposed on the trailer; ([0013] wireless transceiver 26 on the trailer wirelessly transmits data to 
operate an automation level determination unit to determine a combined level of driving automation for the CA/AD towing vehicle and the trailer when the CA/AD towing vehicle becomes coupled with the trailer; based at least in part on the trailer configuration data. ([0019] vehicle may perform autonomous maneuvers, for example autonomous parking when a trailer is attached, which corresponds to an autonomous driving level of at least 3. [0011] vehicle is equipped with a driver assistance system, which corresponds to an initial level of driver assistance of an autonomous driving level 1. If a vehicle can perform autonomous maneuvers, then the vehicle must have an initial level of driving automation. Further, to be functional, a fully or partially autonomous vehicle must be able to assess the level of automation that it is able to perform based on the information available to the vehicle and its control system, for example information such as sensor field of view and sensor ranges. As such, an automation level determination unit is a necessary component of any automated vehicle and must be present to safely control the vehicle.)

In regards to claim 2, Lu teaches the apparatus of claim 1, wherein the sensor configuration data include a number of sensors disposed on the trailer, and further include sensor types, sensor locations on the trailer, manufacturers of the sensors, resolutions of the sensors, ranges of the sensors, or data collection rates of the sensors. ([0042] vehicle may include any type of sensors, sensors may have a known resolution. [0026] may include estimates of the camera location. [0019] sensor views may be 

In regards to claim 3, Lu teaches the apparatus of claim 1, wherein the trailer configuration data further include a trailer length, a trailer width, a trailer height, a trailer wheel or axle distance measured from one end of the trailer, a trailer wheel or axle distance measured from another end of the trailer, a location of a coupler of the trailer, a trailer weight, a trailer shape, a trailer type, a trailer manufacturer, or a trailer capacity. ([0023] system may know dimensions of vehicle and trailer, may be inputs to camera. One of ordinary skill in the art would have recognized this includes a trailer length, width, and height. This is trailer configuration data that is [0013] transmitted between the wireless transceiver of the trailer and the wireless transceiver of the vehicle.)

In regards to claim 4, Lu teaches the apparatus of claim 1, wherein the CA/ AD towing vehicle is a selected one of a commercial truck, a light duty car, a sport utility vehicle (SUV), a light vehicle, a heavy duty vehicle, a pickup truck, a van, a car, or a motorcycle. (Fig 1, [0011] the disclosure teaches a generically provided vehicle, fig 1 shows a car. As such, one of ordinary skill in the art would have understood that this system is applicable to any vehicle capable of towing a trailer, in particular a car.)

In regards to claim 5, Lu teaches the apparatus of claim 1, wherein the trailer includes a selected one of a boat, an all-terrain vehicle, a general purpose trailer, a mobile home, a motorcycle trailer, a bicycle trailer, a utility trailer, a travel trailer, a camper, a genset trailer, a pusher trailer, a semi-trailer, or a full trailer. ([0014] both the vehicle and trailer provided are generically provided. [0017] typical trailer connections are used. One of ordinary skill in the art would have understood that this covers typical trailers, which are primarily general purpose trailers.)

In regards to claim 6, Lu teaches the apparatus of claim 1, further comprising:
a disablement unit coupled with the automation level determination unit to disable one or more automation driving features available to the initial level of driving automation but not to the combined level of driving automation. ([0022] certain cameras on the vehicle may be deactivated or moved when a trailer is attached. This is disabling automation driving features and one of ordinary skill in the art would have recognized must be performed by some unit.)

In regards to claim 9, Lu teaches the apparatus of claim 1, wherein the processor circuitry is further to: 
operate a blind spot elimination unit to provide information to place one or more sensors on the trailer or the CA/AD towing vehicle to eliminate a blind spot for the trailer or the CA/AD towing vehicle. ([0020] cameras may be placed on the trailer to reduce or eliminate the blind spot of the driver. Images from cameras may be stitched together to further reduce or eliminate blind spot. This is providing information on where the driver's blind spot is by stitching together the images.)

In regards to claim 16, Lu teaches the apparatus of claim 1, wherein the apparatus is a vehicle onboard unit (OBU) disposed in the CA/AD towing vehicle. ([0012] system is a vision system 12, which is located onboard the vehicle.)

In regards to claim 17, Lu teaches the apparatus of claim 1, wherein the apparatus is the CA/AD towing vehicle comprising a vehicle onboard unit (OBU). ([0011] vehicle includes a vehicle vision system and/or a driver assist system. In this perspective the vehicle is the apparatus and includes the vision and driver assist systems, which form the onboard unit.)

In regards to claim 18, Lu teaches an apparatus for computer assisted or autonomous driving (CA/AD) (Fig 1, [0019] vehicle may perform autonomous maneuvers), comprising: 
a sensor configuration unit to collect sensor configuration data for one or more sensors disposed on a trailer; ([0013] wireless transceiver 26 on the trailer wirelessly transmits data to transceiver 28 on vehicle. The transceiver 26 collects information from trailer sensors and transmits it to the transceiver 28. This is sensor configuration data.)
a trailer configuration unit to collect trailer configuration data; ([0013] wireless transceiver 26 on the trailer wirelessly transmits data to transceiver 28 on vehicle. The transceiver 26 collects information from trailer sensors and transmits it to the transceiver 28. [0023] the camera may either have an input or determine dimensions of the trailer. This is trailer configuration data.)
a communication interface coupled with the sensor configuration unit and the trailer configuration unit to send the sensor configuration data and the trailer configuration data to a CA/AD towing vehicle, wherein the CA/AD towing vehicle has an initial level of driving automation independent of a level of driving automation of the trailer prior to coupling with the trailer, and the sensor configuration data and the trailer configuration data is for determination of a combined level of driving automation for the CA/AD towing vehicle and the trailer when the CA/AD towing vehicle becomes coupled with the trailer. ([0013] wireless transceiver 26 on the trailer wirelessly transmits data to transceiver 28 on vehicle. This transmits sensor information and trailer information. [0019] vehicle may perform autonomous maneuvers, for example autonomous parking when a trailer is attached, which corresponds to an autonomous driving level of at least 3. [0011] vehicle is equipped with a driver assistance system, which corresponds to an initial level of driver assistance of an autonomous driving level 1. As the level of autonomous function is different when a trailer is attached versus when a trailer is not attached, there must be a determination made of the combined level of automation.) 

In regards to claim 19, Lu teaches the apparatus of claim 18, wherein the sensor configurations data include a number of sensors disposed on the trailer, and further include sensor types, sensor locations on the trailer, manufacturers of the sensors, resolutions of the sensors, ranges of the sensors, or data collection rates of the sensors. ([0042] vehicle and trailer may include any type of sensors, sensors may have a known resolution. [0026] may include estimates of the camera locations. [0019] sensor views may be stitched together, in order to do that there must be an assessment of the number of sensors providing views included in the sensor configuration data.)

In regards to claim 20, Lu teaches the apparatus of claim 18, wherein the trailer configuration data include a trailer length, a trailer width, a trailer height, a trailer wheel or axle distance measured from one end of the trailer, a trailer wheel or axle distance measured from another end of the trailer, a location of the coupler of the trailer, a trailer weight, a trailer shape, a trailer type, a trailer manufacturer, or a trailer capacity. ([0023] system may know dimensions of vehicle and trailer, may be inputs to camera. One of ordinary skill in the art would have recognized this includes a trailer length, width, and height. This is trailer configuration data that is [0013] transmitted between the wireless transceiver of the trailer and the wireless transceiver of the vehicle.)

In regards to claim 21, Lu teaches the apparatus of claim 18, wherein the trailer includes one selected from a boat, an all-terrain vehicle, a general purpose trailer, a mobile home, a motorcycle trailer, a bicycle trailer, a utility trailer, a travel trailer, a camper, a genset trailer, a pusher trailer, a semitrailer, or a full trailer. ([0014] both the vehicle and trailer provided are generically provided. [0017] typical trailer connections are used. One of ordinary skill in the art would have understood that this covers typical trailers, which are primarily general purpose trailers.)

In regards to claim 22, Lu teaches the apparatus of claim 18, wherein the apparatus is a vehicle onboard unit (OBU) disposed in the trailer. ([0013] control unit 24 on trailer processes trailer information and in combination with sensors 22a-d forms onboard trailer unit.)

In regards to claim 23, Lu teaches the apparatus of claim 18, wherein the apparatus is the trailer comprising the one or more sensors, and a vehicle onboard unit (OBU). ([0013] trailer 20 includes a number of sensors 22a-d and a control unit. By this perspective the trailer is the apparatus which includes sensors and a control unit, which is an onboard unit.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Pliefke et al. (US 20140160276).
In regards to claim 7, Lu teaches the apparatus of claim 1, further comprising: 
Lu also teaches sensors on both the vehicle and the trailer may receive information which may be analyzed by the processor ([0012], [0013], [0032]).
Lu does not teach: 

the processor circuitry is to operate an identification unit to identify the trailer based on the sensor data having identification information of the trailer.
However, Pliefke teaches a vision system on a vehicle that may use sensors to identify a trailer and its associated characteristics ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu by incorporating the teachings of Pliefke, such that sensor information can be used to identify the trailer and one of ordinary skill in the art would have understood that when this occurs, the image processor of Lu serves as an identification unit.
The motivation to do so is that, as acknowledged by Pliefke, is that this information is operable to assist the driver in driving the vehicle with the trailer ([ODDS]), which one of ordinary skill would have recognized makes the vehicle safer.

In regards to claim 8, Lu, as modified by Pliefke, teaches the apparatus of claim 7, wherein the sensor data further include one or more selected from radar data, ultrasonic sensor data, video sensor data, camera data, light detection and ranging (LiDAR) data, or global positioning system (GPS) data. ([0032] sensors may be radar, lidar, ladar, ultrasonic, or the like. [0012], [0013] both vehicle and trailer may be equipped with cameras or imaging sensors, collecting data.)

In regards to claim 10, Lu teaches The apparatus of claim 1.
Lu does not teach: wherein the processor circuitry is further to: 

However, Pliefke teaches a trailer driving aid steering system that overlays a possible or ideal path for the vehicle to follow when traveling ([DOSS]), which may be for example while cornering ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu by incorporating the teachings of Pliefke, such that a cornering path to be followed by the vehicle is determined and overlaid, based at least in part on the sensor information and trailer information.
The motivation to do so is that, as acknowledged by Pliefke, such a system allows for prompting a driver with suggested steering around an obstacle, corner, or intersection ([0009]), which one of ordinary skill would have recognized allows the vehicle to be safer and the driver and passengers to be more comfortable.

In regards to claim 11, Lu, as modified by Pliefke, teaches the apparatus of claim 10, wherein the driving path determination unit is further to select a parking spot from a parking location with multiple parking spots, and to determine a parking path to park the CA/ AD towing vehicle coupled with the trailer into the selected parking spot. ([0019] human machine interface may be used to select a parking position and an autonomous maneuver may be determined to pull into the parking position. One of ordinary skill in the art would have understood that a parking position is selected from a plurality of parking positions and the autonomous maneuver includes a parking path to park the vehicle and trailer.)

Claims 12-15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Brey et al. (US 20130038436).
In regards to claim 12, Lu teaches the apparatus of claim 1.
Lu does not teach: further comprising: 
an engagement unit connected to the processor circuitry, the engagement unit to couple a coupler of the CA/AD towing vehicle with a coupler of the trailer.
However, Brey teaches Bluetooth communications may be used when attaching a vehicle to a trailer which comes as a request to pair the Bluetooth devices, one of which is located in the trailer the other in the vehicle. If the trailer-located communications device is recognized, the trailer may be towed by the vehicle and data may be transferred ([0027]). The tow vehicle is equipped with a conventional trailer hitch and wiring harness to connect to the trailer ([0009], [0014]), the attempted connection of the hitch starts the communication ([0027]) and the hitch serves as the engagement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu by incorporating the teachings of Brey, such that the vehicle may communicate with the trailer over Bluetooth to pair and authenticate a towed trailer with a towing vehicle and a trailer hitch is used to connect the vehicle and the trailer.
The motivation to do so is that, as acknowledged by Brey, incorporating such a system allows for providing the vehicle and driver with knowledge about the trailer, which allows more safe transportation ([0002]).

In regards to claim 13, Lu teaches the apparatus of claim 1.
Lu does not teach: wherein: 
the interface circuitry is to receive a request to tow the trailer by the CA/AD towing vehicle via a communication technology, wherein: 

the communication technology includes wired technology selected from a Local Interconnect Network (LIN), an industry standard architecture (ISA) interconnect (IX). a Peripheral Component Interconnect (PCI). an Inter-Integrated Circuit (I2C) IX, a Serial Peripheral Interface (SPI) bus, a power bus, a proprietary bus, a controller area network (CAN) IX, a Time-Trigger Protocol (TTP) system, a FlexRay system, a Universal Serial Bus (USB), Ethernet, DeviceNet IX, ControlNet IX, Data Highway+ IX, PROFIBUS IX; and 
the processor circuitry is to operate an authentication unit to authenticate that the trailer is authorized to be towed by the CA/AD towing vehicle based at least in part on the request.
However, Brey teaches the devices may communicate over Bluetooth and when attached the vehicle may attempt to pair before towing, which is a request to tow the trailer. If the trailer-located communications device is recognized, the trailer may be towed by the vehicle and data may be transferred ([0026] [0027]). This is both a request to tow and an authentication unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu by incorporating the teachings of Brey, such that communication between the trailer and the vehicle are carried out over Bluetooth, which is also used to authenticate a vehicle and a tow request.
The motivation to do so is that, as acknowledged by Brey, incorporating such a system allows for providing the vehicle and driver with knowledge about the trailer, which allows more safe transportation ([0002]).

In regards to claim 14, Brey teaches a conventional trailer hitch may be used that uses a ball on one end and a receiver for the ball on the other ([0009]), this is a ball and socket coupler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu, as already modified by Brey, by further incorporating the teachings of Brey, such that a ball and socket hitch coupler is used to couple the vehicle and trailer
The motivation to do so is that, as acknowledged by Brey and would have been recognized by one of ordinary skill in the art, a ball and socket hitch coupling is conventional within the art, and using a non-conventional trailer coupling may cause difficulties in creating a marketable product.

In regards to claim 15, Brey teaches a conventional trailer hitch may be used to couple to trailer and the vehicle ([0009]). One of ordinary skill would have recognized disengaging the trailer from the vehicle requires disengaging the coupling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the trailer apparatus of Lu, as already modified by Brey, by further incorporating the teachings of Brey, such that the trailer and vehicle may be coupled and decoupled by the hitch and the engagement unit may disengage the trailer from the vehicle by disengaging the coupling.
The motivation to do so is that, as acknowledged by Brey and would have been recognized by one of ordinary skill in the art, a ball and socket hitch coupling is conventional within the art, which can be used to couple and decouple the trailer form the vehicle, and using a non-conventional trailer coupling may cause difficulties in creating a marketable product.

In regards to claim 24, Lu teaches a computer assisted or autonomous driving (CA/AD) system in a CA/AD towing vehicle having an initial level of driving automation independent of a level of driving automation of a trailer prior to coupling with the trailer is to cause the CA/AD system to: ([0011] vehicle is equipped with a driver assistance system, which corresponds to an initial level of driver assistance of an autonomous driving level 1.)
collect, from a trailer, trailer configuration data including sensor configuration data for one or more sensors disposed on the trailer; ([0013] wireless transceiver 26 on the trailer wirelessly transmits data to transceiver 28 on vehicle. The transceiver 26 collects information from trailer sensors and transmits it to the transceiver 28. [0023] the camera may either have an input or determine dimensions of the trailer. This is both trailer configuration data and sensor configuration data.) and 
determine a combined level of driving automation for the CA/AD towing vehicle coupled to the trailer when the CA/AD towing vehicle becomes coupled with the trailer based at least in part on the trailer configuration data. ([0019] vehicle may perform autonomous maneuvers, for example autonomous parking when a trailer is attached, which corresponds to an autonomous driving level of at least 3. [0011] vehicle is equipped with a driver assistance system, which corresponds to an initial level of driver assistance of an autonomous driving level 1. Further, to be functional, a fully or partially autonomous vehicle must be able to assess the level of automation that it is able to perform based on the information available to the vehicle and its control system, for example information such as sensor field of view and sensor ranges. As such, an automation level determination unit is a necessary component of any automated vehicle and must be present to safely control the vehicle. Further, as the level of autonomous function is different when a trailer is attached versus when a trailer is not attached, there must be a determination made of the combined level of automation.)
Lu does not teach:
one or more non-transitory computer-readable media (NTCRM) comprising instructions

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Lu by incorporating the teachings of Brey, such that the instructions for operating the systems of Lu are explicitly stored on a non-transitory memory. Further, one of ordinary skill in the art would have understood that such a system would not be particularly functional without a memory storing instructions because the system would simply not know when to perform operations.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, such a system would not be particularly functional without storing instructions somewhere and therefore it would be highly advantageous to include a memory storing the instructions so that the system may know when to perform operations.

In regards to claim 25, Lu, as modified by Brey, teaches the one or more NTCRM of claim 24, wherein the CA/AD towing vehicle includes one selected from a commercial truck, a light duty car, a sport utility vehicle (SUV), a light vehicle, a heavy duty vehicle, a pickup truck, a van, a car, or a motorcycle. (Fig 1, [0011] the disclosure teaches a generically provided vehicle, fig 1 shows a car. As such, one of ordinary skill in the art would have understood that this system is applicable to any vehicle capable of towing a trailer, in particular a car.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weigert et al
Gesch et al. (US 20180273034) teaches a vehicle driver assistance system for use with a trailer that can determine characteristics about the trailer and provide driving input.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661